IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE PAUL BURKETT,
Plaintiff, - CIVIL ACTION: 1:18-cv-02058
V. ( Judge Jones)
: (Magistrate Judge Saporito)
SGT. TRAVIS SHEAFFER, : Ww, Fi
et al., ILKES ED
Defendants. : Jy ARR

ORDER

 

AND NOW, this 26 day of June, 2019, in accordance with the
Memorandum issued this date, IT IS HEREBY ORDERED THAT

on to appoint counsel (Doc. 22), is DENIED WITHOUT

OSEPH F. SAPORITO, JR:

United States Magistrate Judge

plaintiffs moti

PREJUDICE.

 
